Mr. JUSTICE GEORGE J. MORAN, dissenting: I cannot understand why the majority holds that this case is moot because of the passage of the Illinois Horse Racing Act of 1975. The principal issues in this appeal are (1) whether a 1972 amendment to the Horse Racing Act (Ill. Rev. Stat. 1973, ch. 8, pars. 37a-37r) and Harness Racing Act (Ill. Rev. Stat. 1973, ch. 8, pars. 37s-37s.34) gave to the Illinois Racing Board the authority to license concessionaires at race tracks, and (2) whether the conviction of the corporation that controlled nearly all the shares of two incorporated applicants for concessionaire licenses, for violation of the Federal conspiracy statute (18 U.S.C. §371), was a proper reason for the Illinois Racing Board to withhold licenses from the applicants after the convicted corporation had ceased to own shares in the applicants. The appellees contended before the Racing Board, before the trial court and before this court that the Illinois Racing Board had no power to license concessionaires under the 1972 Act. The trial court adopted the contention of appellees and held that the Illinois Racing Board did not have power to license concessionaires under the 1972 Act and did not consider any other issues. The law is now that the Illinois Racing Board has power to license concessionaires. If that law now governs the law of this case as the majority says, the majority should not affirm the trial court (as it really does in this case) but should rather reverse and remand this case to the trial court to consider the other issues in this case. The majority also says, “We believe there is little if any public interest in who was licensed to park vehicles in 1974 or who was licensed to sell food and drink in 1975.” I disagree. There would be great public interest in whether a corporation that controlled the appellees had been convicted of violation of the Federal Conspiracy Act. It is clearly in the State’s interest and within its police power to closely regulate horse racing. (People v. Monroe, 349 Ill. 270, 182 N.E. 439.) The State’s interest in protecting the integrity of State-sanctioned horse racing meetings and the Board’s responsibility to prevent practices detrimental to the public interest certainly extend beyond those individuals who might directly affect the outcome of a particular race. The integrity of the racing meeting itself is inextricably tied to the integrity of those who furnish employees and derive substantial revenue from the sale of goods at the meeting. The potential for improper influence extends beyond those persons who are simply in an apparent position to influence the outcome of a race, and the Board must in its own best judgment determine where such illegality might arise and act accordingly if it is to meet its responsibilities under the Acts. Even though the racing seasons in question have passed, this case should not be dismissed as being moot because there is a substantial public interest involved. There is an exception to the rule that moot cases must be dismissed. A case will not be dismissed as moot if it involves an issue of substantial public interest. (People ex rel. Wallace v. Labrenz, 411 Ill. 618, 104 N.E.2d 769.) Among the criteria used in determining whether a sufficient degree of public interest attends an issue for a case not to be dismissed as moot are the public nature of the issue, the desirability of deciding the issue in order to guide public officials in the performance of their duties, and the probability that the issue will recur if it is not decided. People ex rel. Wallace v. Labrenz; Hill v. Murphy, 14 Ill. App. 3d 668, 303 N.E.2d 208. The people of Illinois have a large interest in the proper regulation of horse racing. This is because the gambling that is associated with horse racing is tolerated on the assumption that administrative regulation can prevent parties of dubious character and questionable motives from capitalizing directly or indirectly on that gambling. The question whether the Board may license corporations that exist only to sell food, liquor, and parking at race tracks therefore has a strongly public quality. Moreover, the question whether the Board may refuse a concessionaire’s license to a corporation because of the criminal conviction of a related corporation is equally public in essence. The Board needs answers to these questions in order to know whether it can continue to require licenses of concessionaires at race tracks, and in order to understand what reasons are sufficient for deeming a corporation ineligible for a concessionaire’s license. If these questions are not decided in this case, they will undoubtedly arise in future cases brought by appellee concerning the granting of concessionaires’ licenses for racing seasons after 1975. Because of these considerations, the issues in this case are clearly of a substantial public interest, and the case should not be dismissed as moot. See People ex rel. Wallace v. Labrenz; Smith v. Ballas, 335 Ill. App. 418, 82 N.E.2d 181.